 Case: 4:19-cv-02635-JAR Doc. #: 65 Filed: 11/04/20 Page: 1 of 4 PageID #: 673



                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF MISSOURI
                                EASTERN DIVISION

AMANDA DEL TORO, DANIEL
WERNER, JENNIFER MCGREGOR-
HALSTEAD, JOSHUA CHROMICK,
AND ALL OTHERS SIMILARLY
SITUATED,
                                                   Civil Action No. 4:19-cv-02635
        Plaintiffs,

v.

CENTENE MANAGEMENT
COMPANY, LLC,

        Defendant.


      JOINT MOTION TO CONTINUE STAY FOR A PERIOD OF 35 DAYS

       The Parties jointly file this Motion to Continue Stay for a Period of 35 Days

following the conclusion of the Parties’ mediation and in lieu of filing a Joint Status

Report. The Parties request that the Court continue the stay entered on May 26, 2020 to

allow the Parties additional time to focus their resources on resolving this case. In support

of this Motion, the Parties state the following:

Background and Status of Settlement Discussions

       1.      On September 25, 2019, Plaintiffs filed this putative collective/class action

under the federal Fair Labor Standards Act (“FLSA”), and under state law under the New

York Labor Law (“NYLL”), and the Ohio Minimum Fair Wage Standards Act

(“OMFWSA”). ECF 1. Plaintiffs subsequently filed an amended class and collective




Consent Motion to Stay                                   Page - 1
 Case: 4:19-cv-02635-JAR Doc. #: 65 Filed: 11/04/20 Page: 2 of 4 PageID #: 674



action complaint narrowing the proposed class definitions of the FLSA collective and

proposed Rule 23 state law classes for New York and Ohio. ECF 21.

       2.      On April 30, 2020, the Court granted, in part, Plaintiffs’ Motion for Step

One Notice, and conditionally certified and authorized FLSA opt-in notice to the

following 7-state collective (the “Conditionally Certified Collective”):

       All individuals employed by Defendant as Care Management Employees in
       Texas, Louisiana, Georgia, Florida, Ohio, New York, or Washington in the
       last three years who were paid a salary and were classified as exempt from
       overtime (“Putative Collective Action Members”).            This definition
       specifically excludes all individuals who have filed consents to join any of
       the following cases: Rotthoff v. New York State Catholic Health Plan, Inc.
       et al., Case No. 1:19-cv-4027-AMD-CLP (E.D.N.Y.); Gudger v. Centene
       Mgmt. Co., LLC et al., Case No. 2:17-cv-14281 (S.D. Fla.); or Linnear v.
       Illinicare Health Plan, Inc., 1:17-cv-7132 (N.D. Ill.).

ECF 56, p. 6. The Court further directed the Parties to “meet and confer to address any

objections to Plaintiff’s proposed timing and method for notice,” and ordered Defendant

to submit any unresolved objections within 15 days of the Court’s Order. Id., p. 7. The

Court subsequently extended that deadline to May 22, 2020 at the Parties’ request. ECF

60.

       3.      The Parties conferred on settlement, and they agreed to schedule a private

mediation. The Parties requested that the Court stay the case for a period of 164 days to

avoid incurring unnecessary expense and to permit the Parties to focus their time and

resources on early resolution of this matter. The Court granted the Parties’ motion and

ordered the Parties to file a joint status report within fourteen days of the mediation.

Order dated May 26, 2020, ECF No. 62.




Consent Motion to Stay                                  Page - 2
 Case: 4:19-cv-02635-JAR Doc. #: 65 Filed: 11/04/20 Page: 3 of 4 PageID #: 675



       4.      Defendants produced payroll and time data to Plaintiffs for over 1,000

employees. The Parties exchanged comprehensive mediation statements, and they

participated in a day long mediation with Frank Neuner on October 21, 2020. The Parties

did not reach a settlement by the end of the day, but they also did not reach impasse. The

Parties continue to discuss settlement.

Requested Relief

       5.      The Parties jointly agree and request that the Court continue the stay in this

case for a period 35 days.

       6.      The Parties further agree that if the Court grants this joint motion to

continue stay, the statute of limitations on any claim under the Fair Labor Standards

Act for any potential opt-in Plaintiff who is eligible to receive notice of the lawsuit

pursuant to the Court’s April 30, 2020 Order shall continue to be tolled from May 26,

2020 through December 9, 2020.

       7.      In the event the Parties are not able to resolve this matter, the Parties will

meet and confer to address any objections to Plaintiffs’ proposed timing and method for

notice consistent with the Court’s April 30, 2020 order, and Centene shall submit to the

Court in writing any unresolved objections by December 18, 2020.



RESPECTFULLY SUBMITTED,

/S/ DOUGLAS WERMAN                             /s/ DOUGLAS E. SMITH____________

Douglas M. Werman                              Patricia J. Martin
Maureen A. Salas                               LITTLER MENDELSON, P.C.
WERMAN SALAS P.C.                              600 Washington Ave., Suite 900
77 West Washington St., Suite 1402             St. Louis, MO 63101

Consent Motion to Stay                                   Page - 3
 Case: 4:19-cv-02635-JAR Doc. #: 65 Filed: 11/04/20 Page: 4 of 4 PageID #: 676



Chicago, Illinois 60602                      Telephone: (314) 659-2000
Telephone: (312) 419-1008                    Facsimile: (314) 659-2099
Facsimile: (312) 419-1025                    pmartin@littler.com
dwerman@flsalaw.com
msalas@flsalaw.com                           Douglas E. Smith
                                             Pro Hac Vice
Travis M. Hedgpeth                           Breanne Sheetz Martell
THE HEDGPETH LAW FIRM, PC                    Pro Hac Vice
3050 Post Oak Blvd., Suite 510               ALeusha A. Dotson
Houston, Texas 77056                         Pro Hac Vice
Telephone: (281) 572-0727                    LITTLER MENDELSON, P.C.
Facsimile: (281) 572-0728                    One Union Square
travis@hedgpethlaw.com                       600 University Street, Suite 3200
                                             Seattle, WA 98101
Russell C. Riggan #53060                     Telephone: (206) 623-3300
Samuel W. Moore #58526                       desmith@littler.com
RIGGAN LAW FIRM LLC                          bsmartell@littler.com
130 West Monroe Avenue                       adotson@littler.com
Kirkwood, MO 63122
Telephone: (314) 835-9100                    ATTORNEYS FOR DEFENDANTS
Facsimile: (314) 735-1054
russ@rigganlawfirm.com
smoore@rigganlawfirm.com

ATTORNEYS FOR PLAINTIFFS




                            CERTIFICATE OF SERVICE

       I certify that a copy of the foregoing was served on all counsel of record through
the court’s ECF system as of the date file-stamped thereon.

                                               /s/ Douglas M. Werman
                                               DOUGLAS M. WERMAN




Consent Motion to Stay                                 Page - 4
